Title: John Paul Jones to the Commissioners, 9 December 1778
From: Jones, John Paul
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


     
      Gentlemen
      L’Orient Decr. 9th. 1778
     
     It is my duty to forward to you the within Memorial of Facts from Gentlemen whom the fortune of War made Prisoners to the American Arms under my command. In their application to me they observe that “I am well acquainted with their situation.” The late treatment which these unfortunate Men have met with appears to me to carry with it a degree of severity which cannot be Justified by reason nor by Law, and which is by no means compatible with the dignified Humanity of our Imperial Republic. It is my duty to inform you that out of two hundred Prisoners there now remains only an hundred and thirty one on board the Patience. It is pretended that the rest have been disposed of agreeable to your Orders—but this I cannot believe. I cannot believe that you have Ordered any of these Prisoners to be carried away in the continental Ships or Privateers after having returned their Names and Rank for exchange to the Court of London, and after their having cost America a very considerable expence in Victuals for several Months. Far less can I believe that you have Ordered some Prisoners to be set at liberty without a Parole—While others, who have subscribed the within Memorial, being exactly of the same Rank and then in the same Situation, are held Prisoners. One of the Men who have been thus set at liberty, I myself detected communicating intelligence to the Enemy. When even the Cables of the Prison Ship could not escape the Rapine at Brest, it is not strange that these poor prisoners should complain. The Fellow who now holds the Rod over their wretched Heads, has menaced them if they “dared to complain”—And would have intercepted their Memorial had I not prevented it. This Riou is the Scoundrel who by his falsehoods promoted discord in the Ranger and got the deluded People to appoint him thier particular Agent. Before that time he never could call Twenty Louis his own—and he is now too Rich for his former profession of Kings Interpreter. He does not denay that he is a Scoundrel, for as I have called him Oftener than once before Witnesses—and so every Person of Sense thinks him at Brest.
     If the exchange of Prisoners does not take place immediately I conceive it would be the most eligable Method to have the people on board the Patience Landed. They are convinced that if you should think fit to return them an Answer it will never come to their hands thro’ the Means of any person who calls himself Agent at Brest—and they, having full confidence in the honor and humanity of the Revd. Father John professor of English and Chaplain to Comte D’Orvilliers at Brest, have desired me to inform you that, thro’ that Gentleman, they beg you to favor them with an Answer. In granting their request you will confer a very singular Obligation on, Gentlemen, Your most Obedient and very humble Servant
     
      Jno. P Jones
     
     